                                                 Case 3:17-cv-05659-WHA Document 404 Filed 03/26/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                             No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                      ORDER ON DISCOVERY LETTER
                                          13   JUNIPER NETWORKS, INC.,
                                          14                  Defendant.
                                                                                          /
                                          15
                                          16          The Court has reviewed plaintiff Finjan, Inc.’s letter (Dkt. No. 400) and defendant
                                          17   Juniper Networks, Inc.’s response thereto (Dkt. No. 403). Juniper has agreed to print up to 100
                                          18   pages of the relevant source code for Finjan to attach to its reply brief (Dkt. No. 403 at 1),
                                          19   notwithstanding the limits imposed on the number of pages Finjan is entitled to print under the
                                          20   stipulated protective order (Dkt. No. 149 at 15) and attach as exhibits to its reply brief. In light
                                          21   of the fact that the entire source code will be produced in electronic format on March 28 for
                                          22   Finjan’s review and because Finjan appears to overreach in the number of printed pages it now
                                          23   requests, this order finds that Juniper’s offer to print an additional 100 pages of source code is
                                          24   sufficient. Finjan’s request is therefore DENIED.
                                          25
                                          26          IT IS SO ORDERED.
                                          27
                                               Dated: March 26, 2019.
                                          28                                                         WILLIAM ALSUP
                                                                                                     UNITED STATES DISTRICT JUDGE
